Citation Nr: 0634266	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

3.  Entitlement to a disability rating in excess of 10 
percent for right knee instability.

4. Entitlement an increased (compensable)  rating for 
bilateral hearing loss prior to April 5, 2005.

5.   Entitlement a rating in excess 10 percent for bilateral 
hearing loss since April 5, 2005.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2000 decision that, inter alia, granted 
an increase in rating from noncompensable to 10 percent for 
service-connected instability of the right knee, and granted 
service connection and assigned a separate 10 percent rating 
for DJD of the right knee. Because the right knee disability 
claim involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In the March 2000 rating, the RO also confirmed and continued 
a noncompensable rating for the veteran's service-connected 
hearing loss of the left ear.  However, as an August 2000 
rating action granted service connection for hearing loss in 
the right ear, the veteran's disability now involves 
bilateral hearing loss.

In an October 2002 decision, the Board denied the claims for 
an effective date earlier than May 15, 1995, for service 
connection for tinnitus, and for an initial rating in excess 
of 10 percent for tinnitus, effective May 15, 1995.

In a VA Form 9 (Appeal to the Board of Veterans' Appeals), 
received in May 2000, together with the veteran's notice of 
disagreement (NOD), the veteran requested a Board 
videoconference hearing..  However, in VA Form 9 in January 
2001 and in VA Form 9 in January 2002, the veteran indicated 
that he did not want a Board hearing.  Accordingly, the Board 
deems the earlier request for a Board videoconference hearing 
to have been withdrawn.

In April 2004, the Board remanded the claims for an initial 
rating in excess of 10 percent for degenerative joint disease 
of the right knee, for a disability rating in excess of 10 
percent for right knee disability; and for a compensable 
disability rating for bilateral hearing loss for further 
development.  As a result, the RO assigned a 10 percent 
disability rating for bilateral hearing loss effective April 
5, 2005, and continued the noncompensable rating prior to 
that date.  Hence, the Board has recharacterized this 
disability as encompassing the two issues on the title page.  

Subsequent to the Board's April 2004 remand, the RO denied 
the veteran's claim for service connection for a left knee 
disability to include as secondary to the service-connected 
right knee.  The veteran filed an NOD in June 2005, and the 
RO issued an SOC in October 2005.  The appellant filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 2005.  Therefore, this issue is 
also on appeal before the Board.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.

2.  There is no medical indication of a left knee disability, 
to include arthritis, during service, or within the first 
post-service year, and there is no medical evidence or 
opinion establishing a medical nexus between current 
arthritis of the left knee and service.

3.  Competent, probative medical opinion establishes that 
there is not likely a medical relationship between current 
left knee arthritis and service-connected right knee 
disability.

4.  The veteran's arthritis of the right knee is manifested 
objective findings of slightly limited flexion, full 
extension, popping, and t enderness; the veteran subjectively 
complains if pain.  

5.  There is no evidence of more than slight instability of 
the right knee.

6.  Audiometric testing in September 1999 revealed Level I 
hearing acuity in the right ear and Level IV hearing acuity 
in the left ear.  

7.  Audiometric testing in February 2003 revealed Level I 
hearing acuity in the right ear and Level V hearing acuity in 
the left ear.  

8.  Audiometric testing in April 2005 revealed Level III 
hearing acuity in the right ear and Level IV hearing acuity 
in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability, to include arthritis, on a direct basis or as 
secondary to service-connected right knee disability, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.310(a) (2006).

2.  The criteria for an initial rating in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2006).

3.    The criteria for a disability rating in excess of 10 
percent for right knee instability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2006).

4.  The criteria for a compensable rating prior to April 5, 
2005 for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100) and 4.86 (2006).  

5.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss from April 5, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85 (Diagnostic 
Code 6100)and 4.86 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate all  claims on appeal has been accomplished.  

In letters dated in July 2003, April 2004, October 2004, 
August 2005, and September 2005, the RO notified the veteran 
and his representative of what the evidence needed to show to 
establish entitlement to service connection for the left knee 
disability and for higher ratings for the right knee 
disability and bilateral hearing loss.  After each letter, 
they were afforded opportunities to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

Additionally, the Board finds that, collectively, the July 
2003, April 2004, October 2004, August 2005, and September 
2005 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
These letters  provided notice that VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them, and specified what records VA 
was responsible for obtaining, to include Federal records.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
his possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the appellant has 
submitted evidence in support of his claims.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the appellant has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claims.  Accordingly, on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2006). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board,  documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the March 2000 rating decision on appeal; however, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000, nearly six months after the March 2000 
rating decision. Further, as regards the claim for service 
connection for a left knee disability now before the Board, 
documents meeting the VCAA's notice requirements were 
furnished to the veteran both before and after the June 2004 
rating action on appeal.  However, in this appeal, the  Board 
finds that the lack of full, pre-adjudication notice does 
not, in any way, prejudice the veteran. In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006).    As 
indicated above, the veteran has been notified of what is 
needed to substantiate his claim, and afforded several 
opportunities to present information and/or evidence in 
support of the claims.  

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3 at 549; 38 C.F.R. § 20.1102.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability); and that, 
in rating claims, such notice must include all potential 
ratings for a disability, and notice pertaining to effective 
date.  In this appeal, the veteran's status is not at issue.  
While the RO has not afforded the veteran notice pertaining 
to the degree of disability (in connection with the claim for 
service connection) or effective date (in connection with the 
claims for service connection or the claims for higher 
ratings), on these facts, the RO's omission is harmless.  Id.  
As the Board's decision herein denies the appellant's claim 
for service connection as well as claims for higher ratings, 
no new or change in disability rating or effective date is 
being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims.  As a result 
of these efforts, extensive post-service private, and VA 
medical records have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The Board also finds that 
the record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with any of the matters on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  


II.  Knee Disabilities 

A.  Factual Background 

According to a September 1999 VA orthopedic examination 
report, the examiner reviewed the veteran's medical history 
from the claims file.  The veteran reported that he worked 
mainly at a desk, but his duties required him to do some 
walking and standing.  The veteran reported some daily aching 
in his right knee.  He would experience right knee swelling 
and aching after prolonged standing or walking.  The veteran 
felt that his right knee would give way.  Physical 
examination revealed that the veteran walked carefully 
without a limp.  His right knee had a small puffy swelling 
laterally, in the slightly superior aspect of the right 
patella.  This area had minimal tenderness on deep palpation.  
There was slight creptiation subpatellar on range of motion 
with weight bearing.  There was no pain on pressing the 
patella against the knee joint.  The knee moved easily from 
extension to 0 degrees and flexion to 140 degrees.  The 
examiner described the knee as stable posteriorly and 
anteriorly, with 1+ instability from medial to lateral on 
testing for medial and lateral instability.  Otherwise, there 
was no frank shift of patella or joint.  The veteran retained 
good strength bilaterally.  The examiner noted that one prior 
x-ray study had a patellar spur reported, which would not be 
likely for any feeling of instability and/or pronounced 
swelling.  The examiner diagnosed a history of a severe 
contusion, times 2, with injury to the right knee and 
residual painful motion and swelling; along with slight 
instability, chondromalacia.  A current x-ray study revealed 
minimal degenerative changes.


According to a February 2003 VA orthopedic examination 
report, the examiner observed that the veteran walked with a 
scarcely perceptible limp in the right lower extremity.  He 
appeared to be comfortable and cooperative.  The examiner 
reviewed the claims file.  The veteran reported right knee 
swelling at night after work.  Although he mostly sat during 
the work day, the veteran explained that he was experiencing 
more difficulty climbing stairs.  He also described a feeling 
of instability.  Physical examination revealed a nearly 
imperceptible limp on the right with right knee swelling.  
There was no significant increase in pain on pressing the 
patella against the knee joint.  The veteran had good motion 
in the knee with extension to 0 degrees and flexion to 130 
degrees.  There was slight rated 1+ instability.  This 
testing also resulted in right knee pain.  The diagnosis was 
history of traumatic contusion, right knee, with pain 
exaggerated by motion, minimal degenerative changes and 
slight instability.

In September 2003, the veteran underwent another VA knee 
examination.  Physical examination revealed that the veteran 
had full range of extension bilaterally, and flexion on the 
right to 100 degrees and on the left to 90 degrees.  The 
examiner described these movements as painful, and the 
veteran stopped movement when the pain began.  The examiner 
observed painful motion with no edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  The examiner noted that the veteran's 
right knee was larger than the left.  The diagnosis was 
residuals of a right knee injury and degenerative joint 
disease of the left knee, as shown by a September 2003 x-ray 
study.

According to a January 2004 addendum to the September 2003 VA 
examination report, the examiner opined that it was less 
likely than not that the veteran's current left knee 
disability, diagnosed as degenerative joint disease, is 
medically related to his service-connected right knee 
disability.

VA examined the veteran's knees again in April 2005.  
Physical examination revealed that the veteran's right knee 
had extension to 0 degrees and flexion to 120 degrees.  The 
examiner described pain on extreme motion with no fatigue, 
weakness, or lack of endurance.  Limitation was secondary to 
pain.  Repetitive motion did not cause any increase in lost 
range of motion.  The examiner commented that it would be 
speculation to estimate the range of motion during a flare 
up.  His weight bearing was good and he walked with a slight 
limp.  The examiner diagnosed degenerative arthritis of the 
right knee. 

In a May 2005 addendum to the April 2005 VA knee examination 
report, the examiner added that the veteran's range of motion 
in the right knee was extension to 0 degrees and flexion to 
120 degrees, which was active and passive range of motion.  
The veteran had no right knee instability, anterior, 
posterior, medial, or lateral.  The veteran had some 
functional impairment in that he avoided strenuous activity 
and sports.  The examiner reported that the veteran had 
recently retired, but it was not as a result of his service-
connected right knee disability.

In a September 2005 opinion memorandum, the VA physician who 
examined the veteran September 2003 and January 2004, 
reiterated that the veteran's current left knee disability 
was less likely than not related to the veteran's service-
connected right knee disability.  

In January 2006, the veteran underwent a VA orthopedic 
examination for a disability unrelated to the veteran's 
knees.

B.  Analysis

1.  Service Connection for Left Knee Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110;  38 C.F.R. § 
3.303.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).   

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Considering the evidence in light of the above-noted legal 
authority, the Board notes that the record does not support a 
grant of service connection for a left knee disability on a 
direct, presumptive, or secondary basis.   

Service medical records are completely negative for any 
findings or complaints of a left knee disability.  Since 
there is no medical evidence suggesting the presence of, or 
providing a diagnosis of, left knee arthritis within the 
first post-service year, service connection is not available 
for such disability on a presumptive basis.Moreover, although 
the veteran has undergone VA examination of the knees on a 
number of occasions, as indicated above, there also is no 
medical opinion even suggesting a nexus between current left 
knee arthritis and the veteran's military service.      

As regards the question of secondary service connection, the  
Board notes that the only medical opinions on this point 
weigh against the claim.  The VA medical opinions provided in 
the January 2004 addendum, the May 2005 addendum, and 
September 2005 opinion memorandum indicated that the 
veteran's current left knee disability was less likely than 
not medically related to the  veteran's service-connected 
right knee disability.  

Significantly, the Board notes that neither the veteran nor 
his representative has presented, identified, or alluded to 
the existence of any medical evidence or opinion that 
actually supports a grant of service connection for left knee 
arthritis on any basis.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that his left knee 
disability is either related to service or a service-
connected disability, here, the claim turns on a medical 
matter.  As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  For that reason, the veteran's unsupported 
assertions, without more, simply do not constitute persuasive 
evidence in support of the claim.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a left knee disability, to 
include as secondary to service-connected right knee 
disability, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against each aspect of the veteran's claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).

2.  Claims for Higher Ratings for Right Knee Disabilities

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found).  

Historically, in a June 1972 decision the RO granted service 
connection and assigned a 10 percent rating for internal 
derangement of the right knee disability, effective January 
14, 1972, pursuant to Diagnostic Code 5257.  In a March 1974 
decision, the RO assigned a noncompensable rating for 
internal derangement of the right knee effective June 1, 
1974.  In a March 2000 rating decision, the RO assigned a 10 
percent disability rating effective July 29, 1999, for 
instability of the right knee pursuant to Diagnostic Code 
5257.  The RO also assigned a separate 10 percent rating 
effective July 29, 1999, for arthritis of the right knee 
pursuant to Diagnostic Code 5010.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that no higher rating in assignable 
for either of the veteran's right knee disabilities.  

a.  Right Knee Instability

Under Diagnostic Code 5257, pursuant to which "other" 
impairment of either knee, to include recurrent subluxation 
or lateral instability, is evaluated, slight impairment 
warrants a 10 percent rating; moderate impairment warrants a 
20 percent rating; and severe impairment warrants a 30 
percent rating.

The medical evidence does not indicate at least the level of 
right knee impairment that would warrant more than the 
current 10 percent rating under Diagnostic Code 5257.  The VA 
orthopedic examination reports from September 1999, February 
2003, September 2003, April 2005, and the May 2005 addendum, 
reveal findings of no more than slight instability or 
subluxation, consistent with the current 10 percent rating.  
.  As such, rating in excess of 10 percent for right knee 
instability, under  Diagnostic Code 5257, is not warranted.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's right knee 
instability, but finds that no higher rating is assignable.  
Under Diagnostic Code 5258, a maximum, 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
The Board notes, however, that there is no evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  Therefore, a 
rating under Diagnostic Code 5258 is not appropriate.  

b.  Right Knee Arthritis

Traumatic arthritis is rated under Diagnostic Code 5010, 
which in turn is rated under Diagnostic Code 5003, for 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Diagnostic Code 5260, for 
limitation of flexion of the leg, and Diagnostic Code 5261, 
for limitation of extension of the leg).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is assignable each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 45 degrees warrants a 10 percent rating.  A 20 percent 
rating requires flexion limited to 30 degrees.  A 30 percent 
rating requires flexion limited to 15 degrees.  30 percent is 
the maximum rating available under Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a 0 percent rating.  A 10 percent 
rating requires that extension be limited to 10 degrees.  A 
20 percent rating requires that extension be limited to 15 
degrees. A 30 percent rating requires limitation of extension 
to 20 degrees.  A 40 percent rating requires limitation of 
extension to 30 degrees.  A 50 percent rating requires 
limitation of extension to 45 degrees. 

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, and those factors are not contemplated 
in the pertinent rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As documented above, with respect to limitation of motion 
(flexion), the Board points out that there are no medical 
findings reflecting the level of left knee impairment that 
would warrant at least the minimum, compensable  rating under 
Diagnostic Code 5260-that is, flexion limited to 45 degrees 
or less.

Likewise, there are no medical findings reflecting the level 
of right knee impairment that would warrant even the minimum 
10 percent rating under Diagnostic Code 5261-that is, 
extension limited to  10 degrees or more.  In this regard, 
the Board notes that the veteran has repeatedly demonstrated 
normal right knee extension on VA examination.

Given the veteran's objective findings of slightly (albeit, 
noncompensable) right knee flexion, popping and tenderness, 
and the veteran's subjective complaints of pain, the RO 
appropriately assigned an initial 10 percent rating for right 
knee arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
However, no more than a 10 percent rating is assignable for 
arthritis affecting a major joint.  Id.  The 10 percent 
rating takes into account functional loss due to pain and 
other factors, and, given the minimal objective findings, no 
higher rating, on this basis, is warranted.  See 38 C.F.R. §§ 
4.40,4.45; DeLuca.  As indicated above, even considering pain 
and other factors, the evidence simply does not support 
assignment of a higher rating under either Diagnostic Code 
5260 or 5261.  Moreover, in view of the findings showing 
measurable range of motion of the veteran's right knee during 
the period under consideration, a rating under Diagnostic 
Code 5256 for right knee ankylosis is not appropriate.  

As the 10 percent rating assigned for right knee arthritis 
represents the maximum rating assignable since the effective 
date of the grant of service connection for that disability, 
there is no basis for staged rating of the disability, 
pursuant to Fenderson.  

c.  Both Right Knee Disabilities

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the record does not indicate that either 
of the right knee disabilities under consideration reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006) (cited to and 
discussed in the June 2005 SSOC).  The veteran fact that the 
veteran has been assigned two separate 10 percent ratings for 
the right knee is consistent with significant overall 
impairment (as noted by the October 2001 VA examiner); 
however, there is no persuasive evidence of marked 
interference with employment (i.e., beyond that contemplated 
the assigned ratings).  There also is no evidence of frequent 
periods of treatment, much less hospitalization, for the 
right knee, or any evidence that any disability affecting the 
knee has otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of evidence 
of any of the factors outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claims for a rating in 
excess of 10 percent, each, for right knee instability, and 
for right knee arthritis, must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

3.  Claims for Higher Ratings for Hearing loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86 (b).

The veteran has submitted the report of VA audiological 
evaluation conducted in September 1999.  On audiometric 
testing, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
50
65
70
LEFT
10
70
75
80

Average pure tone thresholds were 48 decibels in the right 
ear and 59 decibels in the left ear.  Speech recognition 
ability was noted as 92 percent in the right ear and 80 
percent in the left.  

The veteran has submitted the report of a VA audiological 
evaluation conducted in February 2003.  On audiometric 
testing, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
65
80
LEFT
25
70
75
85

Average pure tone thresholds were 56 decibels in the right 
ear and 64 decibels in the left ear.  Speech recognition 
ability was noted as 96 percent in the right ear and 94 
percent in the left.  

The veteran has submitted the report of a VA audiological 
evaluation conducted in April 2005.  On audiometric testing, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
55
60
65
LEFT
15
70
70
70

Average pure tone thresholds were 49 decibels in the right 
ear and 56 decibels in the left ear.  Speech recognition 
ability was noted as 82 percent in the right ear and 82 
percent in the left.  

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluation results, 
testing in September 1999 revealed Level I hearing acuity in 
the right ear, and Level IV hearing acuity in the left ear, 
based on application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The Board also points out that the pure tone thresholds 
recorded in September 1999 reflect hearing loss of 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz; hence, exceptional hearing impairment under 
38 C.F.R. § 4.86(b) is demonstrated.  However, the Board 
finds that application of that regulatory section does not 
result in a higher rating.  Applying these findings to 
38 C.F.R. §  4.85, Table VIA, results in a designation of 
Level IV hearing acuity in the left ear, which is the same as 
the Level IV designation derived when the results are applied 
to 38 C.F.R. §  4.85, Table VI.  Application of these results 
to Table VII corresponds to a noncompensable rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100, which is less than the 
current 10 percent rating.

The February 2003 audiological evaluation results revealed 
Level I hearing acuity in the right ear, and Level II hearing 
acuity in the left ear, based on application of the reported 
findings to Table VI.  Application of these findings to Table 
VII corresponds to a noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The Board also points out that the pure tone thresholds 
recorded in February 2003 reflect hearing loss of 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz; 
hence, exceptional hearing impairment under 38 C.F.R. 
§ 4.86(b) is demonstrated.  However, the Board finds that 
application of that regulatory section does not result in a 
higher rating.  Applying these findings to 38 C.F.R. §  4.85, 
Table VIA, results in a designation of Level V hearing acuity 
in the left ear, which is higher than the Level IV 
designation derived when the results are applied to 38 C.F.R. 
§  4.85, Table VI.  Nevertheless, application of these 
results to Table VII corresponds to a noncompensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
bilateral hearing loss at any point prior to April 5, 2005. 

The April 2005 audiological evaluation findings revealed 
Level III hearing acuity in the right ear, and Level IV 
hearing acuity in the left ear, based on application of the 
reported findings to Table VI.  

The Board also points out that the pure tone thresholds 
recorded in April 2005 reflect hearing loss of 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz in 
the left ear; hence, exceptional hearing impairment under 
38 C.F.R. § 4.86(b) is demonstrated.  However, the Board 
finds that application of that regulatory section does not 
result in a higher rating.  Applying these findings to 
38 C.F.R. §  4.85, Table VIA, results in a designation of 
Level IV hearing acuity in the left ear, which is the same as 
the Level IV designation derived when the results are applied 
to 38 C.F.R. §  4.85, Table VI.  Application of these results 
to Table VII corresponds to a 10 percent rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100.

The Board has considered the statements provided by the 
veteran regarding the severity of his bilateral hearing loss.  
The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiological 
evaluation and testing  record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Given the mechanical nature of deriving the evaluation for 
the veteran's hearing loss, it would appear that the 
provisions of 38 C.F.R. § 3.321 (cited to in the October 2003 
SOC) would be inapplicable in the evaluation of his claims.   
.  However, even if consideration of those provisions in 
rating his hearing loss disability was appropriate, the Board 
notes that, during either period under consideration, the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-
9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

For all the foregoing reasons, the Board finds that the 
claims for higher ratings for bilateral hearing loss before 
and since April 5, 2005 must be denied.  Given the mechanical 
method of deriving ratings for hearing loss, the benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56




ORDER

Service connection for a left knee disability, to include as 
secondary to service-connected right knee disability, is 
denied.

A rating in excess of 10 percent for right knee instability 
is denied.

A rating in excess of 10 percent for post-traumatic arthritis 
of the right knee is denied.

An increased (compensable)  rating for bilateral hearing 
loss, prior to April 5, 2005, is denied.  

A rating in excess of 10 percent for bilateral hearing loss, 
since April 6, 2005, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


